Case 1:20-cr-00188-JSR Document 58 Filed 06/23/20 Page 1 of 1
Case 1:20-cr-00188-JSR Document 57-1 Filed 06/22/20 Page 1of1

 

Three Bryant Park
es 1095 Avenue of the Americas
ec Ee New York, NY 10036-6797
LLP +1 212 698 3500 Main

+1 212 698 3599 Fax
www.dechert.com

 

 

MICHAEL J. GILBERT

michael.gilbert@dechert.com
+1 212 698 3886 Direct

June 22. 2020 +1 212 698 0426 Fax

The Honorable Jed R. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. Weigand, et al., 20 cr. 188

Dear Judge Rakoff:

 

We represent Ruben Weigand (“Weigand”), a defendant in the above-captioned case, who is :
currently being detained in the Santa Ana City Jail in the Central District of California. On May :
24, 2020, this Court ordered that its “May 1 order directing that [Weigand] be detained at the Santa

Ana City Jail, without being removed to the Southern District of New York, will remain in effect

until June 30, 2020.” ECF No. 42. The Court further directed the parties to report to the Court,

prior to June 30, “as to whether an order of removal should be entered at that time.” Jd.

The parties have conferred and write to request respectfully that this Court’s Order staying
Weigand’s removal to the Southern District of New York remain in effect for an additional 30 days,
and that no order of removal be entered at this time.

Respectfully Submitted,

/s/ Michael J. Gilbert '

Michael J. Gilbert

CC: AUSA Christopher J. DiMase
AUSA Nicholas Folly

AUSA Tara La Morte
William A. Burck, Esq.

To ALPERD

 
